PER CURIAM.
Appellant seeks reversal of his three and one-half year sentence imposed upon a guilty plea to dealing in stolen property on the ground that the lower court failed to make adequate findings to support imposition of adult sanctions. The record reflects that appellant, who was 17 years of age at the time the guilty plea was entered, had previously been treated as an adult. Therefore, any inadequacy with regard to the order imposing adult sanctions is irrelevant since such an order was not required under section 39.022(5)(d), Florida Statutes. See, Hangen v. State, 651 So.2d 706 (Fla. 5th DCA, 1995), and Varela v. State, 650 So.2d 683 (Fla. 5th DCA, 1995).
BOOTH, LAWRENCE and VAN NORTWICK, JJ., concur.